PER CURIAM.
In this case, infringement, by the defendants, of certain claims of patent No. 1,307,-734, granted to Gullborg, was charged. On final hearing, the court held the patent valid and infringed.
The mechanism of the patent involved is described at length in Bassick Mfg. Co. v. Adams Grease Gun Corporation (C. C. A.) 52 F.(2d) 36, and reference thereto saves needless repetition. The questions involved in the present case were discussed by the court below in its opinion, and, as no new principle of patent law is involved and we find no error in that court’s view, we limit ourselves to affirming the case on the opinion of the trial judge (Alemite Corporation v. Rogers, 5 F. Supp. 940).